Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed December 12, 2019 is acknowledged. Claim 10 is deleted. Claim 1 is amended.  Now, Claims 1-9 and 11-15 are pending.

Claim Objections
2.	Claims 1-9 and 11-15 are objected to because of the following informalities:  
	In Claim 1 (page 3, 2nd line from bottom), Applicant is advised to replace “oligomer. The” with -- oligomer, wherein the --.
	In Claim 1 (7th line from bottom), Applicant is advised to remove “kk”.
	In Claim 1 (5th line from bottom), Applicant is advised to remove “+ i”. 
	In Claim 14 (page 9, line 1), Applicant is advised to replace “xxxvi. Exemplary” with --- xxxvi, and d) --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 In Claim 1 (7th line from bottom), “subscript b is 0 or 1” causes confusion because the Si atom substituted with Rb would have open valence(s).
	Claim 1 recites the limitation "i" in 7th line from bottom.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 1 recites the limitation "D" in 4th line from bottom.  There is insufficient antecedent basis for this limitation in the claim.  
	In Claim 7, “a” is not defined.
Regarding Claim 14 (lines 2, 10 and 12), the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP §2173.05(d).


5.	Claim 1 would be allowable if rewritten or amended to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Jiang (US 2016 0032060) discloses a composition comprising a (meth)acrylate clustered silicone polymer, a silicone reactive diluent and a radical initiator. ([0009]-[0017] and Table 5) However, Gordon does not teach or fairly suggest the presently claimed components B) and C).

6.	Claims 2-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 5 above.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
January 14, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765